MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
                                                                          Jun 30 2015, 5:44 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Kristina J. Jacobucci                                     Gregory F. Zoeller
LaPorte, Indiana                                          Attorney General of Indiana

                                                          Ian McLean
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Demetrius Howell,                                        June 30, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         46A05-1409-CR-446
        v.                                               Appeal from the Laporte Superior
                                                         Court
                                                         The Honorable Kathleen B. Lang,
State of Indiana,                                        Judge
Appellee-Plaintiff                                       Cause No. 46D01-1405-FC-144




Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 46A05-1409-CR-446 | June 30, 2015          Page 1 of 21
                                             Case Summary
[1]   Demetrius Howell (“Howell”) appeals his conviction and sentence for

      Convicted Felon in Possession of a Handgun, as a Class C felony. 1 We affirm

      his conviction and sentence, but remand with instructions to the trial court to

      vacate Howell’s conviction for Carrying a Handgun without a License, as

      entered in the court’s judgment order, and to correct a clerical error in the

      abstract of judgment.



                                                       Issues
[2]   Howell presents five issues for review, which we restate as the following:

               I.       Whether Howell’s substantial rights were violated when the
                        trial court permitted the State to amend the charging
                        information shortly before trial, but the amendment did not
                        require him to revise his defense strategy;
               II.      Whether Howell’s substantial rights were violated when the
                        State refiled a charge previously dismissed at the State’s request
                        because the State at that time could not prove the matter
                        beyond a reasonable doubt;
               III.     Whether there was sufficient evidence to support Howell’s
                        conviction;
               IV.      Whether the abstract of judgment, which erroneously states
                        that Howell was convicted of Criminal Recklessness, should be
                        corrected by the trial court; and
               V.       Whether Howell’s sentence was inappropriate.



      1
        Ind. Code §§ 35-47-2-1 & 35-47-2-23(c)(2)(B) (2012). Due to substantial revisions to the Indiana Code
      effective July 1, 2014, this offense is now a Level 5 felony. Throughout this opinion, we refer to the versions
      of the statutes in effect at the time of Howell’s offense.

      Court of Appeals of Indiana | Memorandum Decision 46A05-1409-CR-446 | June 30, 2015                Page 2 of 21
[3]   We also address sua sponte the trial court’s judgment order, in which the court

      entered judgments of conviction on two charges arising from the same incident

      of criminal conduct and proven by the same evidence.



                            Facts and Procedural History
[4]   In February 2014, Howell, his then-girlfriend Jessica Jones (“Jones”), his sister

      Keshyana Cooper, and Kentrell Spencer/Hatton (“Kentrell”) went to Kemp’s

      Gun Store in Michigan City, Indiana. Jones purchased a box of bullets, and the

      group left together. Both Howell and Kentrell had guns at the time.


[5]   On March 11, 2014, two men with guns shot multiple times into a home

      located on Providence Street in Michigan City. The homeowner recognized

      one of the shooters as Kentrell, but did not see the other shooter. Police were

      called, and officers from the Michigan City Police Department (“MCPD”)

      responded and collected several bullets and casings from the home and yard.


[6]   Ten days later, on March 21, 2014, a group of people including Howell were

      gathered on the 200 block of McClelland Avenue following a funeral repast. At

      some point, Howell approached Paris Lenoir (“Lenoir”) and her brother-in-law,

      Shannon, while they were sitting in Lenoir’s truck. As Howell walked up,

      Lenoir saw that Howell had a gun in his waistband. An argument ensued in

      which threatening remarks were made. Lenoir left and dropped off Shannon.

      When Lenoir returned, Howell was driving Jones’s car with Jones riding as a

      passenger. Howell drove the car toward Lenoir’s truck in an apparent attempt
      Court of Appeals of Indiana | Memorandum Decision 46A05-1409-CR-446 | June 30, 2015   Page 3 of 21
      to drive Lenoir off the road. Ashley Walker (“Walker”), Lenoir’s sister who

      observed the altercation, called 911 on Lenoir’s behalf. Although Walker did

      not see Howell with a gun, she relayed to the police Lenoir’s report that Howell

      had a gun.


[7]   MCPD Officer David Legros (“Officer Legros”) heard a dispatch that

      “Demetrius Howell was outside a black car with a handgun” on the 200 block

      of McClelland. (Tr. 236.) Officer Legros responded to the call, quickly

      followed by MCPD Chief of Police Mark Swistek (“Chief Swistek”). When

      Officer Legros arrived on scene, Jones’s car was parked on the street. As

      Officer Legros approached, he observed Howell get into and then quickly exit

      the driver’s side of Jones’s car. Howell then stepped away from the car into the

      street. No other people were in the car, although several others were still

      gathered in the area. Officer Legros ordered Howell to stop, patted Howell

      down, and then handcuffed him. Jones then gave the officers consent to search

      the car. Chief Swistek found a loaded .38 caliber semi-automatic handgun

      under the driver’s seat. Howell regularly used Jones’s car and had been driving

      it earlier that day.


[8]   On March 21, 2014, Howell was charged under cause number 46D01-1403-FC-

      122 (“FC-122”) with Convicted Felon in Possession of a Handgun, based on

      the March 21 incident. However, the State dismissed the charge “on or about

      April 24, 2014 because the State was unable to prove the matter beyond a

      reasonable doubt.” (App. 41.)



      Court of Appeals of Indiana | Memorandum Decision 46A05-1409-CR-446 | June 30, 2015   Page 4 of 21
[9]    Further investigation revealed that the gun recovered on March 21 matched the

       bullets and casings found at the scene of the March 11 shooting on Providence

       Street. As a result, on May 2, 2014, Howell was originally charged in this case,

       trial court cause number 46D01-1405-FC-144 (“FC-144”), with Criminal

       Recklessness, as a Class C felony, 2 based on the March 11 shooting. At his

       initial hearing on that charge on May 8, 2014, Howell requested a speedy trial,

       which the trial court set for June 30, 2014. On May 22, 2014, the State filed its

       first amended information, adding a charge of Convicted Felon in Possession of

       a Handgun, as a Class C felony 3 (“Count I”), also based on the March 11

       shooting, to the existing Criminal Recklessness charge (“Count II”).


[10]   On June 17, 2014, the State requested leave to again amend the information to

       add a second charge of Convicted Felon in Possession of a Handgun, as a Class

       C felony 4 (“Count III”), based on the gun discovered during the March 21

       incident. The motion stated that the State had previously charged and

       dismissed the proposed Count III under FC-122, but that it should be added to

       the charges in FC-144 because “the weapon recovered on March 21, 2014

       matches the casings located at the scene on March 11, 2014[.]” (App. 41.)


[11]   On June 25, 2014, Howell filed an objection to the State’s motion to amend,

       arguing that the amendment would violate his rights to a speedy trial as set



       2
           I.C. §§ 35-42-2-2(b)(1) & (c)(3)(A).
       3
           I.C. §§ 35-47-2-1 & 35-47-2-23(c)(2)(B).
       4
           I.C. §§ 35-47-2-1 & 35-47-2-23(c)(2)(B).


       Court of Appeals of Indiana | Memorandum Decision 46A05-1409-CR-446 | June 30, 2015   Page 5 of 21
       forth in the Sixth Amendment to the U.S. Constitution, Article 1, Section 12 of

       the Indiana Constitution, and Indiana Criminal Rule 4(B). Howell alleged a

       “disturbing pattern of evasiveness with respect to” his constitutional rights

       (App. 71), and urged that “the State’s attempt to resurrect [FC-122] as Count III

       of [FC-144] cannot be allowed, consistent with the constitutional protections set

       forth above.” (App. 72.) On June 26, 2014, the trial court granted the State’s

       motion to amend the information and add Count III.


[12]   Howell moved for and was granted a bifurcated trial so that the jury would not

       hear evidence of his prior felony conviction unless he was convicted of Counts I

       or III. His jury trial commenced on June 30, 2014. In phase one, Counts I and

       III were presented to the jury as charges of Carrying a Handgun without a

       License, and focused on Howell’s possession of a handgun on March 11 and

       March 21, respectively. At the conclusion of phase one, Howell was found

       guilty of Count III, Carrying a Handgun without a License, and not guilty of

       Counts I and II. The trial then proceeded to phase two, during which the State

       presented evidence of Howell’s prior felony conviction. The jury returned a

       second verdict of guilty, this time on Convicted Felon in Possession of a

       Handgun. On July 1, 2014, the court orally entered a judgment of conviction

       on “Convicted Felon in Possession of a Handgun, as a Class C felony.” (Tr.

       522.) In its written judgment order, also on July 1, 2014, the court entered a

       judgment of conviction on both “Count III, Carrying a Handgun without a

       License, as a Class C felony” and “Convicted Felon in Possession of a

       Handgun, as a Class C felony.” (App. 143.)


       Court of Appeals of Indiana | Memorandum Decision 46A05-1409-CR-446 | June 30, 2015   Page 6 of 21
[13]   A sentencing hearing was held on August 7, 2014. On August 28, 2014, the

       trial court sentenced Howell on one count of Convicted Felon in Possession of

       a Handgun, as a Class C felony, to eight years in the Indiana Department of

       Correction (“DOC”). He now appeals his conviction and sentence.



                                  Discussion and Decision
                             Amended Charging Information
[14]   Howell first argues that the State violated his substantial rights to notice and

       opportunity to prepare a defense when it amended the charging information to

       add Count III.


[15]   Amendments to a charging information are governed by Indiana Code section

       35-34-1-5. A charging information may be amended at various stages of a

       prosecution, depending on whether the amendment is to the form or substance

       of the original information. Erkins v. State, 13 N.E.3d 400, 405 (Ind. 2014)

       (citing Fajardo v. State, 859 N.E.2d 1201, 1203 (Ind. 2007), superseded by statute).

       Whether an amendment to a charging information is a matter of form or

       substance is a question of law, which we review de novo. Id. “An amendment is

       one of form and not substance if a defense under the original information would

       be equally available after the amendment and the accused’s evidence would

       apply equally to the information in either form.” McIntyre v. State, 717 N.E.2d
114, 125 (Ind. 1999) (citation omitted). An amendment is of substance only if it

       is essential to making a valid charge of the crime. Id. at 125-26.


       Court of Appeals of Indiana | Memorandum Decision 46A05-1409-CR-446 | June 30, 2015   Page 7 of 21
[16]   Here, the State sought to amend the charging information to add a second

       charge of Convicted Felon in Possession of a Handgun, alleging that Howell

       possessed a gun on a different day than the allegations made in the original

       charging information. This was an amendment of substance. See Fajardo, 859
N.E.2d at 1207-08 (holding that an amendment charging a new separate offense

       based on a second incident of criminal conduct on a different date constituted

       an amendment to matters of substance).


[17]   An information may be amended in matters of substance by the prosecuting

       attorney, upon giving written notice to the defendant at any time before the

       commencement of trial, if the amendment does not prejudice the substantial

       rights of the defendant. I.C. § 35-34-1-5(b)(2) (Supp. 2013). A defendant’s

       substantial rights include a right to sufficient notice and an opportunity to be

       heard regarding the charge. Erkins, 13 N.E.3d at 405 (citing Gomez v. State, 907
N.E.2d 607, 611 (Ind. Ct. App. 2009), trans. denied). If the amendment does not

       affect any particular defense or change the positions of either of the parties, it

       does not violate these rights. Id. “‘Ultimately, the question is whether the

       defendant had a reasonable opportunity to prepare for and defend against the

       charges.’” Id. (quoting Sides v. State, 693 N.E2d 1310, 1313 (Ind. 1998),

       abrogated on other grounds).


[18]   Howell argues that “[b]y approving the proposed amendments to the charging

       information merely four (4) days prior to the commencement of trial, the trial

       court effectively denied [him] reasonable notice and opportunity to prepare his

       defense to Count III.” (Appellant’s Br. 13.) We find Howell’s argument

       Court of Appeals of Indiana | Memorandum Decision 46A05-1409-CR-446 | June 30, 2015   Page 8 of 21
       unavailing. Here, although the trial court did not grant the State’s motion to

       amend until four days before trial, the State provided written notice of the

       amendment on June 17 when it filed the motion to amend and the amended

       information. Howell thus received notice of the charge nearly two weeks before

       his speedy trial was set to begin on June 30. Furthermore, Howell was already

       aware of the underlying facts of the charge because, as the State’s motion

       stated, Howell was originally charged with the offense on March 21, but it was

       dismissed at the State’s request on April 24.


[19]   Furthermore, Howell’s possession of the gun recovered on March 21 was

       already at issue in FC-144 prior to the amendment adding Count III. In Count

       II, the State alleged that Howell committed criminal recklessness “by shooting a

       firearm into an inhabited dwelling at 1118 Providence Street.” (App. 24.) The

       State’s motion to amend provided Howell notice that the new charge was

       “linked” to Counts I and II because “the weapon recovered on March 21, 2014

       matches the casings located at the scene on March 11, 2014[.]” (App. 41.)

       Howell was already preparing to defend against a charge that he used the gun

       recovered from the car on March 21 in a shooting ten days earlier; thus, the

       additional charge that he possessed the gun recovered on March 21 did not

       require him to revise his defense strategy at the last minute.


[20]   The nature and facts of the other charges provided Howell with reasonable

       opportunity to prepare for and defend against the charge in Count III, even

       though it occurred on a different day. Further, Howell had prior notice of the

       charge because he had previously been charged with the offense under a

       Court of Appeals of Indiana | Memorandum Decision 46A05-1409-CR-446 | June 30, 2015   Page 9 of 21
       different cause number. Howell’s substantial rights to reasonable notice and

       opportunity to prepare a defense were not violated by the addition of Count III

       to the charging information. 5


                                                  Speedy Trial
[21]   Howell next argues that by permitting the State to refile the charge in FC-122 as

       Count III in this case, “the trial court permitted the State to effectively evade

       Mr. Howell’s request for a speedy trial in the prior case.” (Appellant’s Br. 14.)


[22]   Under Indiana Code section 35-34-1-13(a), the prosecuting attorney may move

       for the dismissal of the information at any time before sentencing. As long as

       the motion states the reason for dismissal, the trial court shall grant the State’s

       motion. I.C. § 35-34-1-13(a); Davenport v. State, 689 N.E.2d 1226, 1229 (Ind.

       1997), modified & aff’d on reh’g, 696 N.E.2d 870 (1998) (“Davenport II”). The

       dismissal of an information is not necessarily a bar to refiling; however, “[t]he

       State may not refile if doing so will prejudice the substantial rights of the

       defendant.” Davenport, 689 N.E.2d at 1229. “Speedy trial and jeopardy rights

       are two specific examples of substantial rights which cannot be prejudiced.” Id.

       On the other hand, “the State does not necessarily prejudice a defendant’s

       substantial rights if it dismissed the charge because it is not ready to prosecute

       and then refiles an information for the same offense.” Id. (citing Johnson v.




       5
         The State argues that by failing to ask for a continuance, Howell waived his objection that he did not have
       reasonable notice or an opportunity to prepare. Because we find that Howell’s substantial rights were not
       violated by the amendment, we do not address the State’s waiver argument.

       Court of Appeals of Indiana | Memorandum Decision 46A05-1409-CR-446 | June 30, 2015              Page 10 of 21
       State, 252 Ind. 79, 246 N.E.2d 181, 183-84 (1969); Dennis v. State, 412 N.E.2d
303, 304-05 (Ind. Ct. Ap. 1980)). “The question of substantial prejudice is a

       fact-sensitive inquiry, not readily amenable to bright-line rules.” Johnson v.

       State, 740 N.E.2d 118, 120 n.3 (Ind. 2001).


[23]   Howell argues that “[c]learly, dismissing the prior cause and adding Count III

       to the underlying cause was an attempt by the State to evade Mr. Howell’s

       constitutional right to a speedy trial.” (Appellant’s Br. 14.) The record does

       not support Howell’s argument. The State’s motion to amend the charging

       information 6 states that FC-122 “was dismissed on or about April 24, 2014

       because the State was unable to prove the matter beyond a reasonable doubt.”

       (App. 41.) Later, the State sought to add the charge in FC-144 after it had

       “done further investigation and discovery.” (App. 40.) The State’s dismissal

       here occurred because the State was not ready to prosecute. Such a dismissal

       does not necessarily prejudice a defendant’s substantial rights. See Davenport,
689 N.E.2d at 1229.


[24]   This is not a case where the prosecution abused its inherent power in order to

       avoid an adverse ruling of the trial court or to force Howell to discard his prior

       preparation and begin a new trial with new charges, strategies, and defenses.

       See, e.g., Davenport II, 696 N.E.2d 870, 871 (Ind. 1998) (finding that the State

       abused its power where, after the trial court denied the State’s motion to add




       6
           The State’s motion to dismiss in FC-122 is not included in the appendix.


       Court of Appeals of Indiana | Memorandum Decision 46A05-1409-CR-446 | June 30, 2015   Page 11 of 21
       three charges four days before the defendant’s murder trial, the State dismissed

       the information and immediately refiled the murder charge and the three

       additional charges); Johnson, 740 N.E.2d at 121 (finding that the State abused

       its power when, faced with an adverse evidentiary ruling, the State dismissed

       the charges and refiled them along with ten additional charges). Rather than an

       abuse of the State’s power, the State refiled Count III after additional evidence

       and discovery led the State to believe that it could prove the charge beyond a

       reasonable doubt. And as discussed above, the refiling of the charge did not

       require Howell to revise his defense strategy at the last minute. Absent other

       circumstances that indicate unfair play by the prosecution, we cannot say the

       State violated Howell’s substantial rights by refiling the charge.


[25]   Further, Howell has failed to show how his speedy trial rights in the prior case

       were violated. Howell was held in FC-122 on the charge of Convicted Felon in

       Possession of a Handgun from March 21 to April 24, a total of thirty-five days.

       After the trial court permitted the State to amend the information on June 26,

       Howell was then brought to trial within five days. Howell failed to identify

       how his speedy trial rights were violated when he was held, at most, forty days

       on the charges in Count III before being tried. See Ind. Crim. Rule 4(B)(1) (“If

       any defendant held in jail on an indictment or an affidavit shall move for an

       early trial, he shall be discharged if not brought to trial within seventy (70)

       calendar days from the date of such motion, except” in certain enumerated

       situations.)


[26]   Howell’s substantial rights were not prejudiced when the State refiled Count III.

       Court of Appeals of Indiana | Memorandum Decision 46A05-1409-CR-446 | June 30, 2015   Page 12 of 21
                                  Sufficiency of the Evidence
[27]   Howell next argues there was insufficient evidence to support his conviction for

       Convicted Felon in Possession of a Handgun, a Class C felony.


[28]   Our standard of review for sufficiency of the evidence claims is well settled.

       We consider only the probative evidence and reasonable inferences supporting

       the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do not assess

       the credibility of witnesses or reweigh evidence. Id. We will affirm the

       conviction unless “no reasonable fact-finder could find the elements of the

       crime proven beyond a reasonable doubt.” Id. (quoting Jenkins v. State, 726
N.E.2d 268, 270 (Ind. 2000)). “The evidence is sufficient if an inference may

       reasonably be drawn from it to support the verdict.” Id. at 147 (quoting Pickens

       v. State, 751 N.E.2d 331, 334 (Ind. Ct. App. 2001)).


[29]   Pursuant to Indiana Code section 35-47-2-1(a), a person shall not carry a

       handgun in any vehicle or on or about the person’s body without being licensed

       to carry a handgun. A person who violates section 35-47-2-1(a) commits a

       Class C felony if the person has been convicted of a felony within fifteen years

       before the date of the offense. I.C. § 35-47-2-23(c)(2)(B). The State charged

       that on or about March 21, 2014, at or about the 200 block of McClelland

       Avenue, Howell “did knowingly or intentionally posses[s] a handgun upon his

       person without a license, after having been convicted of a felony within fifteen

       (15) years, to-wit: Criminal Recklessness as a Class D Felony in LaPorte




       Court of Appeals of Indiana | Memorandum Decision 46A05-1409-CR-446 | June 30, 2015   Page 13 of 21
       Superior Court No. 4 under Cause No. 46D04-1205-FD-885 on the 16th day of

       November, 2012.” (App. 49; Tr. 486.)


[30]   On appeal, Howell does not dispute his lack of a license or his prior felony

       conviction, but argues that there was insufficient evidence that he possessed a

       handgun on March 21, 2014. Indiana courts have approached the question of

       whether a defendant “carried” a handgun similarly to the question of

       possession of drugs. See Henderson v. State, 715 N.E.2d 833, 835 (Ind. 1999).

       Possession of a handgun may be either actual or constructive. Id. Actual

       possession occurs when a defendant has direct physical control over the item.

       Id. Constructive possession occurs when the defendant has the intent and

       capability to maintain dominion and control over the item. Id. (citation and

       quotation marks omitted).


[31]   Howell cites Henderson in support of his argument that the State presented

       insufficient evidence of possession. In that case, defendant Henderson was a

       passenger in his friend’s car when police pulled it over. Id. at 834. The friend

       informed the officer that there were guns in the car, and the friend owned and

       had permits for both. Id. at 835. One gun was underneath the passenger seat

       where Henderson was sitting, and Henderson was charged with carrying a

       handgun without a license. Id. Henderson was found guilty at a bench trial,

       id., but on transfer, our supreme court held there was insufficient evidence of

       possession to sustain the conviction where the gun was merely in Henderson’s

       plain view and close proximity, but someone else in the car had legal, actual,

       and simultaneous possession. Id. at 838. The court further noted that there was

       Court of Appeals of Indiana | Memorandum Decision 46A05-1409-CR-446 | June 30, 2015   Page 14 of 21
       no “evidence of any movement or action to suggest Henderson exercised

       dominion” over the gun. Id.


[32]   We find Henderson distinguishable from the case at hand. Jones testified that

       Howell regularly used her car, and she and other witnesses testified that Howell

       was driving the car on March 21 during the altercation on McClelland Avenue.

       Lenoir also testified at trial that she saw Howell with a gun during the

       altercation on McClelland, just before the police were called. Officer Legros

       testified that as he approached the area, he observed Howell walk up to the

       driver’s side of the car, get in, then quickly get out and step into the street. The

       handgun was found tucked under the driver’s seat.


[33]   The evidence that Howell (1) actually possessed a handgun on March 21, (2)

       often drove Jones’s car, (3) drove the car during the altercation, (4) was in close

       proximity to the gun when police arrived, and (5) was observed getting into and

       quickly exiting the driver’s seat as the police approached, was sufficient

       evidence of possession to sustain Howell’s conviction. See Person v. State, 661
N.E.2d 587, 590 (Ind. Ct. App. 1996) (affirming a conviction for dangerous

       possession of a handgun where the defendant, who was in the left rear

       passenger seat of a car, was in close proximity to the weapon found in the left

       rear seat and had made a furtive gesture that suggested he was trying to hide the

       gun), trans. denied.


[34]   The State presented sufficient evidence of possession to sustain Howell’s

       conviction for Convicted Felon in Possession of a Handgun.


       Court of Appeals of Indiana | Memorandum Decision 46A05-1409-CR-446 | June 30, 2015   Page 15 of 21
                                            Judgment Order
[35]   Next, we turn sua sponte to the trial court’s judgment order. The court’s written

       judgment order is the official trial court record and controlling document

       regarding the defendant’s conviction and sentence. See Robinson v. State, 805
N.E.2d 783, 794 (Ind. 2004). In this case, the court’s judgment order implicates

       double jeopardy principles. Double jeopardy violations implicate fundamental

       rights that we may review sua sponte. Hayden v. State, 19 N.E.3d 831, 842 (Ind.

       Ct. App. 2015), reh’g denied, trans. denied.


[36]   During phase one of Howell’s bifurcated trial, the State presented evidence of

       Howell’s possession of the handgun on March 21, but did not present evidence

       of Howell’s prior felony conviction. The charge on Count III, as presented to

       the jury during phase one, was for Carrying a Handgun without a License on

       March 21. At the conclusion of phase one, he was found guilty of Count III.

       The trial then proceeded to phase two, during which the State presented

       evidence of Howell’s prior felony conviction. The jury returned a second

       verdict of guilty, this time on Convicted Felon in Possession of a Handgun. At

       trial, the court orally entered a judgment of conviction “on Count III,

       Convicted Felon in Possession of a Handgun.” (Tr. 522.) Howell was then

       sentenced on this conviction alone.


[37]   However, the trial court’s written judgment order shows that the court entered

       judgments of conviction on both offenses of which the jury found Howell




       Court of Appeals of Indiana | Memorandum Decision 46A05-1409-CR-446 | June 30, 2015   Page 16 of 21
       guilty. 7 These two offenses were based on the same incident of criminal

       conduct on March 21 and proven by the same evidence. “[T]wo or more

       offenses are the ‘same offense’ in violation of Article 1, Section 14 of the

       Indiana Constitution, if, with respect to either the statutory elements of the

       challenged crimes or the actual evidence used to convict, the essential elements

       of one challenged offense also establish the essential elements of another

       challenged offense.” Richardson v. State, 717 N.E.2d 32, 49 (Ind. 1999). Entry

       of judgment on both offenses in the written judgment order thus violates double

       jeopardy principles. Because the convictions as recorded on the judgment order

       place Howell in double jeopardy, we reverse and remand this matter to the trial

       court with instructions to correct the order and vacate the judgment as to

       Carrying a Handgun without a License.


                                           Abstract of Judgment
[38]   Howell next contends, and the State agrees, that the abstract of judgment,

       which erroneously states that Howell was convicted of “35-42-2-2(b)/FC:

       Criminal Recklessness (shot firearm into bldg or gathering place)” (App. 146),




       7
           The court’s written judgment order provides:

                  IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED by the Court that
                  the Defendant, Demetrius R. Howell, is guilty of Count III, Carrying a Handgun without
                  a License, a Class C felony and enters judgment of conviction thereon.
                  IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED by the Court that
                  the Defendant, Demetrius R. Howell, is guilty of Convicted Felon in Possession of a
                  Handgun, a Class C felony and enters judgment of conviction thereon.
       (App. 143.)

       Court of Appeals of Indiana | Memorandum Decision 46A05-1409-CR-446 | June 30, 2015              Page 17 of 21
       should be amended to reflect his actual conviction for Convicted Felon in

       Possession of a Handgun. Although the judgment of conviction, not the

       abstract of judgment, is controlling as to the defendant’s conviction and

       sentence, see Robinson, 805 N.E.2d at 794, Howell has an interest in accurate

       reporting of his offense to the DOC. We accordingly remand with instructions

       to the court to correct the clerical error in the abstract of judgment to reflect his

       actual conviction for Count III, Convicted Felon in Possession of a Handgun.


                                                  Sentence
[39]   Lastly, we turn to Howell’s contention that his eight-year sentence is

       inappropriate.


[40]   Article 7, Section 6 of the Indiana Constitution grants this Court authority to

       independently review and revise a sentence imposed by the trial court. To

       implement this grant of authority, Indiana Appellate Rule 7(B) provides: “The

       Court may revise a sentence authorized by statute if, after due consideration of

       the trial court’s decision, the Court finds that the sentence is inappropriate in

       light of the nature of the offense and the character of the offender.” Ind.

       Appellate Rule 7(B). The analysis is not whether another sentence is more

       appropriate, but whether the sentence imposed is inappropriate. Conley v. State,

       972 N.E.2d 864, 876 (Ind. 2012). The principal role of our review is to leaven

       the outliers, and our review is very deferential to the trial court. Id. The

       defendant bears the burden of persuading the appellate court that his or her

       sentence is inappropriate. Id.


       Court of Appeals of Indiana | Memorandum Decision 46A05-1409-CR-446 | June 30, 2015   Page 18 of 21
[41]   Howell was convicted of Convicted Felon in Possession of a Handgun and

       sentenced to eight years in the Indiana Department of Correction, fully

       executed. A Class C felony carries a fixed term of two to eight years, with the

       advisory sentence being four years. I.C. § 35-50-2-6(a). Howell argues that

       neither the nature of his offense nor his character warrants the maximum

       sentence for a Class C felony.


[42]   As to the nature of the offense, Howell was discovered with a loaded handgun

       after a verbal altercation involving Lenoir and others. There is nothing

       extraordinary about the nature of Howell’s offense.


[43]   Regarding the character of the offender, Howell argues he was only twenty

       years old at the time of his offense and thus the maximum sentence was

       inappropriate. Despite his youth, Howell has amassed a lengthy criminal

       history, including crimes of violence. As a juvenile, he first was charged with

       Possession of a Knife on School Property. Later, he was adjudicated

       delinquent of two ABC Violations, 8 False Reporting, Dangerous Possession of

       a Firearm, Curfew Violation, Operating a Vehicle without Ever Receiving a

       License, Escape (a Class D felony if committed by an adult), and False

       Reporting. As an adult, Howell was charged with numerous misdemeanors

       and felonies, including: Criminal Gang Activity, Receiving Stolen Property,




       8
         Presumably, “ABC violation,” which is designated a Class C misdemeanor on Howell’s presentence
       investigation report, refers to Illegal Possession of Alcohol by a Minor. See I.C. 7.1-5-7-7(a) (“It is a Class C
       misdemeanor for a minor to knowingly: (1) possess an alcoholic beverage; (2) consume it; or (3) transport it
       on a public highway when not accompanied by at least one (1) of his parents or guardians.”).

       Court of Appeals of Indiana | Memorandum Decision 46A05-1409-CR-446 | June 30, 2015                 Page 19 of 21
       Carrying a Handgun without a License, Resisting Law Enforcement, Identity

       Deception, and Criminal Recklessness. Howell pleaded guilty to Criminal

       Gang Activity and Criminal Recklessness, each as a Class D felony. At the

       time of sentencing in this case, charges were pending against Howell for:

       Attempted Theft, Receiving Stolen Property, Battery Resulting in Bodily Injury,

       Carrying a Handgun without a License, Illegal Possession of an Alcoholic

       Beverage, Escape, and Theft. Four petitions to revoke probation were also

       pending.


[44]   Howell’s request at his sentencing hearing that the Court “show some leniency”

       because “I got stuff that I feel like I should, that I should really attend to instead

       of being in prison” speaks little of his character. (Tr. 532.) He further avowed

       that he had “never been sentenced, no probation, never even been convicted in

       this court, ma’am,” in an apparent attempt to downplay his prior criminal

       history to the trial court. (Tr. 531.) And although he also testified that he has

       “a family out there and people that really need me home” (Tr. 532), an

       argument he renews on appeal, the presentence investigation report reveals that

       he has no dependents and reported minimal employment history from which he

       could have been supporting his other family members.


[45]   As the trial court succinctly summarized in its sentencing order, Howell “has

       violated the rules and terms of probation, GPS, and Work Release. He has also

       already been sentenced to short-term incarceration. He has been given the

       advantage of every available alternative to long-term incarceration.

       Additionally, he has a history of crimes of violence.” (App. 149.) In light of

       Court of Appeals of Indiana | Memorandum Decision 46A05-1409-CR-446 | June 30, 2015   Page 20 of 21
       Howell’s substantial and continuing criminal history, pattern of noncompliance

       with probationary terms, and lack of success with alternatives to long-term

       incarceration, Howell’s sentence to eight years in the DOC is not inappropriate.



                                               Conclusion
[46]   Howell’s substantial rights were not violated when the charging information

       was amended to add Count III. There was sufficient evidence to sustain

       Howell’s conviction for Convicted Felon in Possession of a Handgun. Howell’s

       sentence was not inappropriate. However, because the trial court’s judgment

       order indicates that Howell was convicted of two offenses based on the same

       evidence, we remand with instructions to correct the order and vacate his

       conviction for Carrying a Handgun without a License. We also remand with

       instructions to correct a clerical error in the abstract of judgment to accurately

       reflect his conviction for Convicted Felon in Possession of a Handgun.


[47]   Affirmed in part, reversed in part, and remanded.


       Riley, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 46A05-1409-CR-446 | June 30, 2015   Page 21 of 21